          Case 5:20-cv-00214-TES Document 5 Filed 06/13/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

TERRANCE TURNER,

             Plaintiff,
                                                      CIVIL ACTION NO.
 v.
                                                       5:20-cv-00214-TES
BARRETT AND FARAHANY, et al.,

             Defendants.


                ORDER DISMISSING COMPLAINT FOR LACK
                    OF SUBJECT-MATTER JURISDICTION
______________________________________________________________________________

       “Subject matter jurisdiction in a federal court may be based upon federal

question jurisdiction or diversity jurisdiction.” Walker v. Sun Trust Bank of Thomasville,

363 F. App'x 11, 15 (11th Cir.2010) (per curiam). If a court “determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed.R.Civ.P.

12(h)(3); accord Walker, 363 F. App'x at 16–17 (affirming sua sponte dismissal of case on

the ground that the court lacked subject matter jurisdiction because the pro se plaintiff

failed to allege an essential element of his federal claim). As discussed in more detail

below, the Court finds that neither diversity jurisdiction nor federal question

jurisdiction exists in this action.

                                      DISCUSSION

       A district court should “inquire into whether it has subject matter jurisdiction at
          Case 5:20-cv-00214-TES Document 5 Filed 06/13/20 Page 2 of 3



the earliest possible stage in the proceedings” and is obligated to do so “sua sponte

whenever [subject matter jurisdiction] may be lacking.” Univ. of S. Ala. v. Am. Tobacco

Co., 168 F.3d 405, 410 (11th Cir. 1999). If a district court determines that it lacks subject

matter jurisdiction, it “is powerless to continue” and must dismiss the complaint. Id.

       On June 5, 2020, the Court ordered Plaintiff to show cause why this case should

not be dismissed for lack of subject-matter jurisdiction. See [Doc. 3]. The Court noted in

its Order that Plaintiff’s Complaint stated no private cause of action under federal law

and all Defendants were from Georgia. [Id., pp. 1—2]. In Plaintiff’s response, Plaintiff

again identifies Defendants as being from Georgia and fails to provide a federal cause

of action. See generally [Doc. 4]. “Diversity jurisdiction requires complete diversity;

every plaintiff must be diverse from every defendant.” Triggs v. John Crump Toyota, Inc.,

154 F.3d 1284, 1287 (11th Cir. 1998). Further, “[a]bsent diversity of citizenship, a plaintiff

must present a ‘substantial’ federal question in order to invoke the district court's

jurisdiction.” Wyke v. Polk Cty. Sch. Bd., 129 F.3d 560, 566 (11th Cir. 1997) (citing Hagans

v. Lavine, 415 U.S. 528, 537 (1974)). “An insubstantial question is one that is “obviously

without merit.” Id. As already noted, the federal statutes Plaintiff alleged Defendants

violated do not have a private cause of action. See [Doc. 3]. Therefore, the Court must

dismiss Plaintiff’s Complaint for lack of subject-matter jurisdiction.

                                       CONCLUSION

       Because Plaintiff has failed to adequately identify the basis for this Court's



                                               2
            Case 5:20-cv-00214-TES Document 5 Filed 06/13/20 Page 3 of 3



subject matter jurisdiction, the Court DISMISSES the case without prejudice for lack

of subject matter jurisdiction. 1 Fed. R. Civ. P. 12(h)(3).

        SO ORDERED, this 13th day of June, 2020.

                                                    s/Tilman E. Self, III
                                                    TILMAN E. SELF, III, Judge
                                                    UNITED STATES DISTRICT COURT




1  The Court also notes that venue is improper. The relevant venue provisions state that “[a] civil action
may be brought in . . . a judicial district in which any defendant resides, if all defendants are residents of
the State in which the district is located,” or in “a judicial district in which a substantial part of the events
or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(1)-(2). According to the allegations in
the Complaint, no events giving rise to this suit occurred in the Middle District of Georgia; nor does
Plaintiff identify the residence of any named Defendant as being in the Middle District of Georgia. [Doc.
1]. Instead, it appears from the allegations in the Complaint that the events giving rise to the claims
occurred in Atlanta, which is in the Northern District of Georgia. [Id., pp. 4—5]. Thus, the Middle District
of Georgia is not the proper venue.


                                                        3
